DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 8 March 2022, with respect to the rejection of claims 1-7, 9 and 12-13 under 35 U.S.C. § 112 (b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection 35 U.S.C. § 112 (b)  is made in view of amendments.
Applicant’s arguments with respect to claims under 35 U.S.C. §102(a)(1) and §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention because the original instant specification does not provide support for an analytical indicator responsive to a specific input or stimuli. The instant specification also does not clearly describe teach “porous outer wall surrounding a hollow central core”. While the instant specification teaches a porous wall, the instant specification does not teach that porous wall has to be outside and also teaches that there’s a hollow region (layer) but not that the hollow region is  a central core. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims dependent on an indefinite claim are indefinite by virtue of their dependency.  
Claims 1 and 14 recite “an analytical indicator”. It is unclear what an analytical indicator is limited to, the term isn’t used in the art, the instant specification doesn’t define the term and a person of ordinary skill in the art would not be appraised of the scope of the invention. 
Claim 17 recites “manufacturing the plurality of glass microspheres at glass transition temperatures”. It isn’t clear what glass transition temperatures are limited to. The International Union of Pure and Applied Chemistry states that a value of transition glass temperature “Tg measured depends on the cooling or heating rate used, on the analytical technique used in its determination, and, in many instances, on previous thermal treatment” and that “[t]t may often be more useful to refer to a temperature range over which the glass transition occurs, rather than to a single transition temperature. Therefore, the limitation isn’t clear because neither the ranges of temperature required nor the composition of the material, the heating or cooling rate used, the analytical technique used or on previous thermal treatment are provided in the instant specification or the claims.
Claim 20 recites “synthesizing the functional material within the hollow central core -at elevated temperatures within a furnace”. The term “elevated temperature” in claim 20 is a relative term which renders the claim indefinite. What is the temperature elevated from?  What is the boundary between an elevated temperature and a non-elevated temperature?  The term “elevated temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of compact prosecution, an elevated temperature is any temperature above another temperature such that the claim requires an increase in temperature. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-16 18-19 and 21-25 are rejected under 35 U.S.C. 102(a) as being anticipated by Wicks et al (“Glass microspheres hollow out a niche for anticounterfeiting strategies”). 
Regarding claim 1, Wicks teaches an event detection composite, comprising: 
a plurality of glass microspheres comprising a porous outer wall surrounding a hollow central core (see the legend of Figure 2, which recites “[e]lectron micrograph showing 3-D interconnected wall porosity of porous wall, hollow glass microspheres”); and 
a functional material (see the first column on page 27, which recites “PWHGMs containing functional materials in their interior” where PWHGMs stand for porous wall hollow glass microspheres) encapsulated within the hollow central core of the plurality of glass microspheres wherein the functional material is loaded into the hollow central core post-fabrication of the plurality of glass microspheres (wherein only the limitation that the structure of the composite, i.e. that of a porous wall hollow glass microsphere having a functional material within the microsphere is given patentable weight); 
wherein the functional material comprises an analytical indicator (referred to functional security materials) responsive to a specific input or stimuli (see the second paragraph on page 25, which recites “these microcapsules can be loaded with functional security materials that can respond to outside stimuli on demand”). 
Regarding claim 2, Wicks teaches the event detection composite of claim 1, further comprising: 
-a host matrix (referred to as a suitable matrix) containing the plurality of microspheres (see the second paragraph on page 26, which recites “[t]he glass housing of the microsphere is well suited to be functionalized by a myriad of methods that enable incorporation into a security ink or addition to a suitable matrix to form a composite security material”)
Regarding claim 3, Wicks teaches the event detection composite of claim 2, wherein the host matrix is applied to products to indicate authenticity (see the first paragraph on page 26, which recites “[s]cientists can combine PWHGMs with liquids to produce new groups of inks for security printing. The inks can be applied to manufactured goods to provide history and quality assurance”).  
Regarding claim 4, Wicks teaches the event detection composite of claim 3, wherein the functional material is cupric oxide (CuO) (wherein copper(II) oxide or cupric oxide is an inorganic compound with the formula CuO) and synthesized within the hollow central core within a furnace at elevated temperatures (see the second paragraph of page 27, wherein in a product claim patentable weight is given only to the functional material cupric oxide and not to the method of synthesizing the functional material).  
Regarding claim 6, Wicks teaches the event detection composite of claim 1, wherein the plurality of qlass microspheres (see column 1 of page 27) are produced at temperatures exceeding the transition temperature of glass (wherein in this product claim, patentable weight is only given to the glass microspheres product and not to the method of making the product). 
Regarding claim 7, Wicks teaches the event detection composite of claim 1, wherein the functional material is selected from group consisting of solids, liquids, and gases (see the third column on page 25, which recites a pathway for filling PWHGMs with a variety of materials, including gases, liquids, and solids”) wherein the functional material occupies the entirety of the hollow central core (by filling the microspheres, see the third column on page 25, which recites “filling PWHGMs”)
Regarding claim 8, Wicks teaches an event detection system, comprising: a plurality of glass microspheres (see the legend of Figure 2, which recites “[e]lectron micrograph showing 3-D interconnected wall porosity of porous wall, hollow glass microspheres”) formed at glass transition temperatures (wherein patentable weight is only given to the recitation of a plurality of glass microspheres, and not to the method of making the glass microspheres), wherein each of the plurality of glass microspheres comprises a hollow central core bounded by a spherical porous outer wall;  a host matrix containing the plurality of qlass microspheres (see the second paragraph on page 26, which recites “[t]he glass housing of the microsphere is well suited to be functionalized by a myriad of methods that enable incorporation into a security ink or addition to a suitable matrix to form a composite security material”); and a functional material incorporated with the plurality of glass microspheres, wherein the functional material occupies at least the hollow central core of each of the plurality of glass microspheres (see the third column on page 25, which recites a pathway for filling PWHGMs with a variety of materials, including gases, liquids, and solids” and first column on page 27, which recites “researchers successfully have filled PWHGMs with a variety of functional materials”); 
wherein the functional material comprises an analytical indicator (referred to as functional security materials) responsive to a specific input or stimuli (see the second paragraph on page 25, which recites “these microcapsules can be loaded with functional security materials that can respond to outside stimuli on demand”). 
Regarding claim 9 , Wicks teaches the system of claim 8, wherein the functional material comprises one or more functional properties selected from a group consisting of an optical property (see the second column on page 27, which recites “researchers studied gold nanoparticles, which exhibit unique optical signatures, as a functional PWHGM payload. an electrical property, a magnetic property, a thermal property, and a chemical property (see the second column on page 26, which recites “scientists internally load PWHGMs with functional security materials that have unique properties (e.g., optical, electrical, magnetic, thermal, or chemical) when activated”). 
Regarding claim 10 , Wicks teaches the system of claim 9, wherein the functional material is loaded into the hollow central core post-fabrication of the plurality of glass microsphere (wherein in this product claim, patentable weight is only given to the glass microspheres product and not to the method of making the product).
Regarding claim 11 , Wicks teaches the system of claim 8, wherein the plurality of glass microspheres comprise a smooth outer wall, spherical shape, and uniform size (see Figure 1. Electron micrograph depicting the size distribution of porous-wall, hollow glass microspheres). 
Regarding claim 12 , Wicks teaches the system of claim 8, wherein the hollow spherical porous outer wall (referred to as outer shell) has a glass thickness microspheres ranging from have a thickness of 1 to 3 micrometer (see the second column on page 25, which recites “PWHGMs are tiny glass microballoons or microcapsules that are about one-third the diameter of a human hair. Their sizes vary from a few to ~100 μm in diameter (Figure 1), with thin outer shells that are 1–2 μm in thickness”)  
Regarding claim 13 , Wicks teaches the system of claim 8, wherein the spherical porous outer wall of  glass has pores ranging in size between 10-3000 Angstroms (see the third column on page 25, which recites “Pores are 10–300 nanometer in diameter and extend continuously from the outside to the inside of the microspheres (Figure 2)”, to convert angstroms to nanometers, divide by 10)
Regarding claim 14 , Wicks teaches a method for creating event detection composite, comprising: 
providing a plurality of glass microspheres having a porous outer qlass wall surrounding a hollow central core (see the legend of Figure 2, which recites “[e]lectron micrograph showing 3-D interconnected wall porosity of porous wall, hollow glass microspheres”) and 
inserting a functional material into the hollow center core post-fabrication of the plurality of glass microspheres (see the second column on page 26, which recites “Figure 3 depicts gold nanoparticles that were loaded within the wall porosity of a PWHGM by repeatedly soaking the microspheres in the nanoparticle dispersion and evaporating off the solvent to aggregate and trap the nanoparticles on the interior. The researchers loaded the nanoparticles within the shell walls, which coated the surface of the microsphere’s interior cavity”) wherein the functional material comprises an analytical indicator (referred to as functional security materials) responsive to a specific input or stimuli (see the second paragraph on page 25, which recites “these microcapsules can be loaded with functional security materials that can respond to outside stimuli on demand”). 
Regarding claim 15, Wicks teaches the method of claim 14, further comprising the step of adding the plurality of glass microspheres to a host matrix (referred to as an ink’s binding agent, see the third column on page 26, which recites “successful deposition of nanoporous PWHGMs impregnated with metal oxides onto various substrates. These studies utilize an aerosol jet deposition system in which a fine mist of PWHGM ink is generated using ultrasonic waves. This aerosol is transported to a substrate via a carrier gas. Once deposited, glass microspheres are bound to the substrate by the ink’s binding agent”).
Regarding claim 16, Wicks teaches the method of claim 15, further comprising the step of applying the host matrix to a product (referred to as a substrate) by aerosol jet deposition (see the third column on page 26, which recites “successful deposition of nanoporous PWHGMs impregnated with metal oxides onto various substrates. These studies utilize an aerosol jet deposition system in which a fine mist of PWHGM ink is generated using ultrasonic waves. This aerosol is transported to a substrate via a carrier gas. Once deposited, glass microspheres are bound to the substrate by the ink’s binding agent”).  
Regarding claim 18, Wicks teaches the method of claim 14, wherein the functional material is selected from group consisting of solids, liquids, and gases (see the third column on page 25, which recites a pathway for filling PWHGMs with a variety of materials, including gases, liquids, and solids”). 
Regarding claim 19, Wicks teaches the method of claim 14, wherein the functional material occupies the entirety of the hollow central core (see the third column on page 25, which recites a pathway for filling PWHGMs with a variety of materials, including gases, liquids, and solids” and first column on page 27, which recites “researchers successfully have filled PWHGMs with a variety of functional materials”).
Regarding claim 21, Wicks teaches the method of claim 14, wherein the functional material comprises molecules or sub-nanometer particles dispersed in a solvent for exhibiting the analytical indicator (see the first column in page 27, which recites “PWHGMs containing functional materials in their interior, dispersed within a solvent and a dissolved binding agent).
Regarding claim 22, Wicks teaches the method of claim 14, further comprising: coating the plurality of glass microspheres with a functional coating for modifying one or more functional properties of the plurality of glass microspheres or the functional material (see the first column on page 27, which recites “An added benefit of PWHGMs is that researchers include multiple functional materials in a single ink by simply mixing PWHGMs carrying various payloads into the same ink formulation. Further, they tune the mechanical properties of PWHGMs by controlling wall thickness or sphere diameter or use external coatings or treatments”).
Regarding claim 23, Wicks teaches the method of claim 22, wherein the one or more functional properties modified are selected from a group consisting of a chemical property, a thermal property, an optical property, a magnetic property, and an electrical property (see the second column on page 27, which recites “researchers studied gold nanoparticles, which exhibit unique optical signatures, as a functional PWHGM payload.”) (also see the second column on page 26, which recites “scientists internally load PWHGMs with functional security materials that have unique properties (e.g., optical, electrical, magnetic, thermal, or chemical) when activated”). 
Regarding claim 24, Wicks teaches the method of claim 14, further comprising- controlling time release of the functional material from the hollow central core through the porous outer glass wall (see page the second column on page 26, which recites “ARC materials scientists specialize in developing and tailoring tiny glass microspheres or microcapsules that contain a unique and controllable nanoporosity that can be used to load the microspheres with desired cargo, such as sophisticated tagging agents or materials of interest, and release contents on demand”, wherein controlling time of release of the functional material is accomplished by controlling the nanoporosity of the porous outer glass shell wherethrough the functional material escapes). 
Regarding claim 25, Wicks teaches the method of claim 14, wherein the plurality of glass microspheres comprise a smooth outer glass wall, spherical shape, and uniform size (see Figure 1. Electron micrograph depicting the size distribution of porous-wall, hollow glass microspheres).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wicks as applied to claim 1 above further in view of Anderson et al (Fluorescence Polarization of the Complexes of 1 -Anilino-8-naphthalenesulfonate with Bovine Serum Albumin. Evidence for Preferential Orientation of the Ligand).
Regarding claim 5, Wicks teaches the event detection composite of claim 1. Wicks doesn’t teach an event detection composite having anilinonaphthalene sulfonic acid (ANS) functional material. 
A problem the inventor faces is “what functional material has distinguishable properties that can be realized upon the functional material in response to a physical, optical, electrical, magnetic, thermal or chemical stimulus? Anderson teaches that anilinonaphthalene sulfonic acid ANS, synonymous with 1 -Anilino-8-naphthalenesulfonate, a slightly fluorescent functional material, that is, it possesses the property of absorbing light of short wavelength and thereafter emitting light of longer wavelength, a person of ordinary skill in the art seeking to solve the identification problem identified above would, or would be reasonably expected to, turn to the Anderson reference in an ordinary attempt to find a solution to the problem. As a result, the Anderson reference is presumed "reasonably pertinent" to the problem and qualifies as analogous art and is applied to the obviousness rejection of the instant claim (see In re Mlot-Fijalkowski, 676 F.2d 666, 213 USPQ 713 CCPA 1982).
Specifically, Anderson teaches that “1 -anilino-8-naphthalenesulfonate has a very low fluorescence yield when free in aqueous solutions, but becomes highly fluorescent upon binding to bovine serum albumin (see the first paragraph in page 371). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fluorescent anilinonaphthalene sulfonic acid functional material of Anderson into the microsphere taught by Wicks et al for the benefit of allowing for the efficient recognition of the functional material via the Fluorescence Polarization of the Complexes of 1-Anilino-8-naphthalenesulfonate with  Bovine Serum Albumin (see the first paragraph in page 371).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks as applied to claim 14 above further in view of Elsohlz (US Patent 4,459,145). 
Regarding claim 17, Wicks teaches method of claim 14. 
Wickes doesn’t explicitly teach a method further comprising- manufacturing the plurality of glass microspheres at glass transition temperatures.
In the analogous art of making glass microspheres in a glass fabrication furnace, Elsohlz teaches that particles of glass forming material pass through multiple zones of different temperature in a glass fabrication furnace, and are transformed into hollow glass micro spheres (see abstract)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate high temperatures during a synthesizing step of a functional material on a surface interior or exterior of a glass microsphere for the benefit of controlling the quality of the microspheres and of “produc[ing] the necessary chemical reactions or transformations of the various steps of the process” see column 4 lines 1-12 and lines 30-35, which recites “[t]he length and temperature of the furnace controls the quality of the microspheres.
Regarding claim 20, Wicks teaches the method of claim 14 further  comprising- synthesizing a functional material of a glass microsphere’s hollow central core (see the second column on page 27, which recites “[t]n addition to working with presynthesized gold nanoparticles, researchers also loaded metal oxides within substantial amounts of PWHGMs. They loaded copper salt solutions within PWHGMs and then used sol–gel synthesis to convert the solutions to copper oxide, a semiconductor material with known optical properties. By synthesizing the desired payload directly within PWHGMs, they avoided many of the challenges of loading”).  
 Wicks doesn’t teach the synthesizing step being performed at elevated temperatures within a furnace.
In the analogous art of making glass microspheres in a glass fabrication furnace, Elsohlz teaches synthesizing a functional material  (which corresponds to the stannic chloride tin conductive coating of the glass microspheres of, see the first paragraph’s summary on the invention section) of a glass microsphere’s hollow central core at elevated temperatures within a furnace (see column 2 lines 45-68, which recites “conducting vapor in mist form, e.g. stannic chloride (SnCl4) for tin coatings, is added to a region of the glass fabrication furnace, generally to one of the final (high temperature) zones, where the glass forming material has already been formed into glass. As the microsphere drops through the region of coating vapor during the fabrication process a conducting coating forms on the microsphere”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate high temperatures during a synthesizing step of a functional material on a surface interior or exterior of a glass microsphere for the benefit of controlling the quality of the microspheres and of “produc[ing] the necessary chemical reactions or transformations of the various steps of the process” see column 4 lines 1-12 and lines 30-35, which recites “[t]he length and temperature of the furnace controls the quality of the microspheres.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heung (US Patent 7,666,807) teaches a porous wall hollow glass microsphere is provided having a diameter range of between 1 to 200 microns, a density of between 1.0 to 2.0 gm/cc, a porous-wall structure having wall openings defining an average pore size of between 10 to 1000 angstroms, and which contains therein a hydrogen storage material. The porous-wall structure facilitates the introduction of a hydrogen storage material into the interior of the porous wall hollow glass microsphere. In this manner, the resulting hollow glass microsphere can provide a membrane for the selective transport of hydrogen through the porous walls of the microsphere, the small pore size preventing gaseous or liquid contaminants from entering the interior of the hollow glass microsphere (see abstract) and claim 1 of Heung which recites “heating said porous wall hollow glass microsphere containing said hydrogen storage material to a temperature of about 1000° C. and thereby decreasing the porosity of the porous wall hollow glass microspheres”). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               

/JENNIFER WECKER/         Primary Examiner, Art Unit 1797